DETAILED ACTION
Reasons for Allowance
Applicant's claim amendments and remarks filed on April 27, 2021 with regards to how amended claims overcome prior art are persuasive.  
Independent claims 1 and 14 have been amended to define that the latching portions (26, 42) interact during axial movement of the fastening element 10 away from the clip element 32 so as to produce a radially outwardly acting force on the retaining edges 40 of the clip element 32, and this axial movement occurs prior to engagement of the interacting stop portions (44 and 30).
In the fastener shown in the closest prior art Gallion et al. (US PGPUB 2017/0059060A1), the radially outwardly acting force on the retaining edges 38 is produced once the stop portions (shown in Figure “A” of the final rejection office action dated January 29, 2021) interact with each other.  Therefore, closest prior art Gallion et al. fails to disclose or render obvious these claimed limitations. Prior art Zajak (US PGPUB 2016/0108946A1) fails to disclose interacting stop portions as claimed.
Claims 1-17 (filed on April 27, 2021) are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT S DHILLON whose telephone number is (571)270-1791.  The examiner can normally be reached on M-F 0700-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D. Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        


/AMIT SINGH DHILLON/Examiner, Art Unit 3677